Title: To Benjamin Franklin from the Duchesse de Deux-Ponts, 10 March 1778
From: Deux-Ponts, Marianne Camasse, comtesse de Forbach
To: Franklin, Benjamin


Mardis 10 Mars 1778
Ma fievre est passée mon cher Monsieur franklin et je crois que si je l’avois encor, j’en aurois êtes guerie par le plaisir que votre charmante lettre m’a causé, ainsi que par l’esperence que vous me donnés de vous posseder samedi prochain 14 du courant, jour qui me convient baucoup parce que j’espere que mon fils ainee qui vas mieux poura etre un de nos convives, et parler anglois avec vous, ce qui sera une grande satisfaction pour ce jeune homme qui vous honore et vous cheris mon cher et respectable Monsieur franklin presqu’autant que je le fait moi meme.
Mille et mille graçe de la peine que vous avéz pris de m’indiquer votre maniere de vous servir du quinquina, je vous en ait les plus grandes obligations mon cher Monsieur franklin. Ce n’est pas que je me flate d’en tirér un aussi bon partis que vous, ni au phisique ni au moral, parce que ma constitution est trop affoiblie, et que mon organisation est bien differentes et baisse pavillion devant la votre, comme les anglois vont le faire devant le pavillion de vos enfants les americains. Mais enfin je je voudrois pouvoir restaurér, et conservér le peu qui me reste du peu que la Nature m’avoit donné, et ce reste me deviendra cher, exelant homme s’il a le bonheur de vous interessér de fixér un instent l’attention d’un des plus grands hommes que je connoisse selon mon coeur ma raison et mes principes.
Adieu mon respectable amis vous m’avéz autorisee a vous donnér un titre aussi dous et aussi glorieux pour moi par l’amitie que vous m’avéz temoignés, et par les tendres sentiments dont vous m’avéz penetrée pour vous. N’oubliéz pas de m’amener samedis prochain votre aimable fils, et tous les americains possibles.
